Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B (Figure 8) in the reply filed on 7/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6,8,9,15-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.
Note Applicant did not specify the withdrawal of claims 8-9,15-19, and 21-24.  However, claims 8-9 are drawn to Figure 11, claims 15-19 appear drawn to Figure 9 and/or 12-14, and claims 21-24 appear drawn to Figure 13.


Claim Objections
Claim 21 is objected to because of the following informalities:  at line 4 “and” should read “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,7,10-14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Hunt USPUB 2014/0288649A1.
Regarding claim 1, Hunt discloses in Figures 10A-11 an implant for fusion of bones comprising a plurality of struts defining a generally spherical component and channels extending through the spherical component.
Regarding claim 2, Figure 11 shows tab 450 integral with and extending from the component and having holes for fasteners.
Regarding claim 3, tab is considered to extend at an obtuse angle to at least one of the channels since there are a plurality of channels at various surfaces.
Regarding claim 4, the struts form a plurality of planes.
Regarding claim 5, tab 450 is considered to extend within a plane perpendicular to a channel axis defined by one of the plurality of channels.  Note the claim does not require the tab to extend completely perpendicular (and Examiner notes the disclosure would not support such a limitation as the tab of Figure 8 is not perpendicular to channel). Alternatively, or in addition, Hunt discloses in Figure 18 and paragraph 0098 a component having a perpendicular tab.
Regarding claim 7, fastener 430 is considered to structurally meet an intramedullary nail.  Alternatively, or in addition, Hunt discloses in Figures 17-18 and paragraphs 0097-0098 a component having intramedullary nails extending therethrough. 
Regarding claims 10-11, Figures 10A-10C show at least 3 convex shaped portions which may be used with reconditioned surfaces of bones.
Regarding claim 12-14 Figures 10A-10C show polygonal openings, internal web structure between the channel and outer surface, and a planar outer surface intersected by the channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774